Citation Nr: 0000911	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to 38 U.S.C.A. § 1151 benefits for impotence due 
to radiotherapy treatment for prostate cancer.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1941 to 
December 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that in a prior decision, dated in August 
1992, the Board referred the appellant's claim for service 
connection for sinusitis.  This matter has not been addressed 
by the RO and is once again being referred.  The Board also 
notes that on his VA Form 9, dated in February 1997, the 
appellant requested 38 U.S.C.A. § 1151 benefits for urinary 
incontinence, a sphincter disability, and permanent pain 
secondary to radiation burns.  This matter is also referred 
to the RO.

The Board additionally notes that the appellant indicates, on 
his VA Form 9, that that he suffers from a psychiatric 
disorder secondary to "urinary and fecal dysfunction" (as 
well as impotence).  The Board construes this as a notice of 
disagreement with a June 1996 rating action which denied his 
claim for a nervous condition secondary to treatment received 
for his prostate cancer.  This matter is thus referred to the 
RO.

The appellant has submitted additional medical records 
pertaining to his service-connected skin condition.  The 
matter of entitlement to an increased rating is thus referred 
to the RO.


FINDINGS OF FACT

1.  In 1992, the appellant received radiotherapy treatment 
for prostate cancer at a VA medical facility.

2.  The appellant suffered from impotence prior to his 1992 
radiotherapy treatment; he continued to suffer from impotence 
subsequent to the radiotherapy.

3.  The appellant received proper radiotherapy treatment and 
no additional disability with regards to his impotence 
resulted from such treatment.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for 
impotence due to radiotherapy treatment for prostate cancer 
have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he suffers from impotence as a 
result of radiotherapy treatment he received in 1992 at a VA 
medical facility for his prostate cancer.  VA treatment 
records indicate that the appellant was first diagnosed with 
a genitourinary condition (benign prostatic hypertrophy) in 
1986.  Subsequent outpatient treatment records indicate that 
he continued to have various genitourinary problems and 
continued to receive treatment. A VA treatment record dated 
in August 1990 indicates that he complained of impotence.  In 
October 1990, he again complained of sexual dysfunction.  He 
received radiation treatment for prostate cancer from June to 
August 1992.  Treatment records dated subsequent to his 
radiation therapy indicate that he continued to complain of 
impotence on various occasions.  

Private treatment records include a medical record from the 
appellant's treating physician, dated in February 1976, which 
indicates that he complained of impotence.  

A VA examination report, dated in August 1996, indicates that 
the appellant "complain[ed] of impotence as  per 
radiotherapy."  Examination showed a normal penis, scrotum, 
and testicles.  The diagnoses were adenocarcinoma of the 
prostate, status post radiotherapy, and impotence.  The 
examiner indicated that "we can not tell if this man had 
impotence prior to radiotherapy.  Radiotherapy may produce 
impotence regardless of the amount of radiotherapy received.  
Treatment in this case was properly administered and there is 
no evidence of 'excessive radiotherapy' as alleged."

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to such veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  38 U.S.C.A. § 1151 (West 
1991).

The Board has reviewed the evidence of record in its entirety 
and finds that entitlement to 38 U.S.C.A. § 1151 benefits is 
not warranted.  The Board notes that a VA examiner indicates 
that one may become impotent as a result of radiotherapy and 
that he (the examiner) could not tell if the appellant had 
impotence prior to radiotherapy.  However, this statement was 
based on the appellant's complaint that he became impotent 
"as per radiotherapy."  Thus, it appears that the appellant 
did not report his prior (to radiotherapy) history of 
impotence, rather, he related that his impotence occurred 
subsequent to VA radiotherapy.  The evidence of record also 
indicates that the examiner was not aware of the prior 
medical reports indicating complaints of impotence; the 
examiner made no mention of the medical records dated prior 
to radiotherapy which noted his impotence.  Thus, as the 
examiner did not have all the relevant facts before him, the 
Board will not attach any probative weight to his finding 
that it could not be stated whether impotence pre-existed the 
VA radiotherapy treatment.  See Reonal v. Brown, 5 Vet.App. 
458, 461 (1993).

The medical evidence of record clearly indicates that the 
appellant reported that he suffered from impotence long 
before his VA radiotherapy treatment, as early as 1976.  The 
evidence of record also indicates that he continues to report 
that he suffers from impotence.  The Board thus concludes 
that his impotence pre-existed radiation therapy, and 
continued thereafter.  The Board notes the medical opinion 
that impotence may result from radiotherapy.  Assuming, 
without deciding, that just as radiation therapy can lead to 
impotence, it can also aggravate such a disability, the 
medical evidence of record does not show that his impotence 
was aggravated by radiation therapy administered by VA.  
Therefore, the Board finds that the appellant's impotence 
neither resulted from nor was aggravated by radiation therapy 
received for prostate cancer and that the claim should be 
denied.


ORDER

Entitlement to 38 U.S.C.A. § 1151 benefits for impotence due 
to radiotherapy treatment for prostate cancer is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

